UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________

RODNEY WHITE,

                                     Plaintiff,

                     v.                                                  5:11-CV-309
                                                                         (FJS/ATB)
NEW YORK STATE OFFICE OF CHILDREN
AND FAMILY SERVICES,

                              Defendant.
______________________________________________

APPEARANCES                                        OF COUNSEL

RIVKIN RADLER LLP                                  JOHN F. QUEENAN, ESQ.
9 Thurlow Terrace
Albany, New York 12203
Attorneys for Plaintiff

BARCLAY DAMON LLP                                  BRIAN M. CULNAN, ESQ.
80 State Street
Albany, New York 12207
Attorneys for Plaintiff

CALIHAN LAW PLLC                                   ROBERT B. CALIHAN, ESQ.
16 West Main Street
Rochester, New York 14614
Attorneys for Plaintiff

OFFICE OF THE NEW YORK                             TIMOTHY P. MULVEY, AAG
STATE ATTORNEY GENERAL
615 Erie Boulevard West, Suite 102
Syracuse, New York 13204-2455
Attorneys for Defendant

SCULLIN, Senior Judge

                                             ORDER

       In his complaint, Plaintiff alleged claims against Defendant New York State Office of
Children and Family Services ("OCFS"), among others, for violating Title VII, 42 U.S.C. § 1983,

and the Equal Protection Clause of the United Stats Constitution arising from his removal as Youth

Facility Director of Finger Lakes Residential Center ("Finger Lakes"). After a five-day trial, the jury

returned a verdict, dated December 15, 2017, finding that Defendant OCFS had violated Title VII by

unlawfully discriminating against Plaintiff when it removed him from his position as Youth Facility

Director of Finger Lakes and awarded Plaintiff $1.5 million in compensatory damages.

       Thereafter, Plaintiff filed a motion seeking the equitable relief to which he claimed he was

entitled as a result of the jury's finding of liability against Defendant OCFS. See Dkt. No. 108. In a

Memorandum-Decision and Order dated July 8, 2019, the Court granted in part and reserved in part

Plaintiff's motion. See Dkt. No. 121 at 9. The Court also found that Defendant OCFS was liable to

Plaintiff for lost wages in the amount of $183,313.68 and for lost pension income presently due and

owing in the amount of $31,149.72.

       Although the Court found that Defendant OCFS was liable to Plaintiff for lost future pension

income, it reserved on the determination of the amount of such income and ordered Defendant

OCFS to file and serve "a letter brief and accompanying explanation of its calculations of what

salary Plaintiff would have received as a Youth Facilities Director, at the M/C, Grade M-4 level,

from the time of his demotion in 2010 to the date of his retirement on April 28, 2016, within twenty

(20) days of the date of this Memorandum-Decision and Order." See id. The Court also ordered

Plaintiff to file a response to Defendant OCFS's submission on this issue. See id. at 9-10.

       In compliance with the Court's Order, Defendant OCFS filed its letter brief on July 15, 2019,

calculating that Plaintiff's earnings at the M-4 level for the period between August 19, 2010 and

April 28, 2016, totaled $610,241.77. See Dkt. Nos. 122, 122-1. Plaintiff filed his response on July


                                                  -2-
24, 2019, consenting to Defendant OCFS's calculation of his salary for the relevant period. See Dkt.

No. 123. Based on the Court's July 8, 2019 Memorandum-Decision and Order and the parties'

submissions in response to that Order, the Court found that Defendant OCFS was liable to Plaintiff

in the amount of $610,241.77 for the salary that Plaintiff would have received as a Youth Facility

Director, at the M/C Grade M-4 level from the time of his demotion on August 19, 2010, until his

retirement on April 28, 2016. See Order dated August 29, 2019, at 3. The Court further ordered

Defendant OCFS to file the required paperwork with the New York State Retirement System to

adjust Plaintiff's pension benefits in accordance with Defendant OCFS's salary calculations by

September 30, 2019. See id. The Court also found that Defendant OCFS was liable to Plaintiff for

lost pension income presently due and owing from January 1, 2018, to October 31, 2019, in the

amount of $30,168.60 ($1,371.30 multiplied by 22 months). Finally, the Court ordered Defendant

OCFS to file and serve written confirmation by October 14, 2019, that the adjustment of Plaintiff's

pension benefits based on Defendant OCFS's salary calculations would take effect on November 1,

2019. See id.

       In a letter dated October 1, 2019, Defendant OCFS informed the Court that it had notified

the Attorney General that, upon entry of judgment, "it was prepared to release payment of

[P]laintiff's 'back pay' award of $183,313.68 which represents the total amount of $610,241.77

[P]laintiff would have been paid at the 'M4' salary level less the $426,928.09 already paid to

[P]laintiff as [a] civil service level 21 employee." See Dkt. No. 125.

       Defendant OCFS also notified the Court that it had submitted the necessary documents to

the New York State and Local Retirement System for Plaintiff's pension adjustment award pursuant

to the Court's August 29, 2019 Order. Defendant OCFS also advised the Court that it could not


                                                  -3-
confirm that the adjustment would take effect on November 1, 2019 unless or until judgment is

entered against it. See id.

        Finally, Plaintiff seeks attorney's fees in the amount of $357,153.50, and costs and expenses

in the amount of $27,910.76. See Dkt. No. 109. Defendant OCFS partially opposes Plaintiff's

request, asserting that the amounts Plaintiff seeks are excessive for several reasons. See Dkt. No.

113 at ¶ 3. Specifically, Defendant OCFS argues that"the number of compensable hours claimed by

plaintiff's counsel are excessive for time spent unsuccessfully defending a motion for partial

summary judgment, Plaintiff's counsel is not entitled to full hourly rate for travel time, plaintiff was

not a 100% 'prevailing party' at trial [and, therefore,] plaintiff should be required to pay 25% of his

attorney's fees." See id. Finally, Defendant OCFS stated that it took no position as to the hourly

rates Plaintiff sought. See id. at ¶ 4.

        The Court has reviewed Plaintiff's submissions regarding his request for attorney's fees and

costs and expenses and finds that the hourly rates he seeks for the work of various attorneys, law

clerks and paralegals are in line with hourly rates for similar work by attorneys with similar

experience in this District. Moreover, the Court finds that the hours those professionals expended

on this matter are reasonable. However, the Court agrees with Defendant OCFS that the hourly rate

for travel time should be one-half of that individual's hourly rate. Therefore, the Court will deduct

$6,580.50 from the total amount of attorney's fees that Plaintiff seeks. Finally, the Court finds that

the expenses and costs that Plaintiff seeks are reasonable and related to the prosecution of this

action. Therefore, the Court will award Plaintiff $350,573.00 in attorney's fees and $27,910.76 in

costs and expenses related to this action.




                                                   -4-
       Accordingly, in light of the Court's previous Orders as well as the parties' submissions, the

Court hereby

       ORDERS that the Clerk of the Court shall enter judgment in favor of Plaintiff against

Defendant in amount of $2,091,966.04, calculated as follows

               Compensatory Damages                    $1,500,000.00
               Back Pay Award                          $ 183,313.68
               Lost pension income presently           $ 30,168.60
                  due and owing
               Attorney's fees                         $ 350,573.00
               Costs and expenses                      $ 27,910.76
                                                       ______________
                      TOTAL                            $2,091,966.04

plus pre-judgment interest calculated pursuant to 28 U.S.C. § 1961(a) until the date judgment is

entered and post-judgment interest calculated pursuant to 28 U.S.C. § 1961(a) from the date

judgment is entered until Defendant OCFS satisfies the judgment; and the Court further

       ORDERS that Defendant OCFS shall advise the appropriate authorities and file the required

paperwork with the New York State Retirement System to adjust Plaintiff's pension benefits in

accordance with Defendant's OCFS's salary calculations and that such adjustment shall take effect

on November 1, 2019.


IT IS SO ORDERED.


Dated: October 4, 2019
       Syracuse, New York




                                                 -5-
